Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 1 of 34




                         EXHIBIT M
       Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 2 of 34



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

GRANT ARMSTRONG AND                          )
ARMSTRONG RX GP, LLC                         )
                                             )
Plaintiffs,                                  )
v.                                           )
                                             )
WHITE WINSTON SELECT ASSET                   )               C. A. No. 1:16-cv-10666-JGD
FUNDS, LLC                                   )
                                             )
                                             )
Defendant/Third Party                        )
Plaintiff,                                   )
                                             )
v.                                           )
                                             )
ARMSTRONG RX II GP, LLC AND                  )
ARMSTRONG RX II, LP,                         )
                                             )
Third Party Defendants.                      )

     HILLCREST CAPITAL ADVISORS, INC.’S RESPONSES TO PLAINTIFF GRANT
          ARMSTRONG’S SUBPOENA WITH REQUEST FOR DOCUMENTS

        Pursuant to Fed. R. Civ. P. 45, Hillcrest Capital Advisors, Inc. (“Hillcrest”) responds and

objects to the subpoena dated July 21, 2020 to Hillcrest Capital Advisors, Inc., through its

President, Robert P. Mahoney (the “Subpoena”) and the document requests appended thereto (the

“Requests”) propounded by Grant W. Armstrong and Armstrong RX GP, LLC (collectively

“Armstrong”) as set forth below.


                                   GENERAL OBJECTIONS

        1.     Hillcrest’s General Objections are incorporated by reference into each of its

responses, and where applicable to the Definitions and Instructions, as if set forth separately

therein. Hillcrest responds to these Requests based on its present knowledge and the documents




                                                 1
      Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 3 of 34



and things presently in its possession. Hillcrest reserves the right to later supplement or amend

these answers and responses.

       2.      Hillcrest objects to the Requests and the accompanying definitions and instructions

to the extent that they exceed or conflict with Hillcrest’s obligations under the applicable Federal

Rules of Civil Procedure and the local rules of the United States District Court for the District of

Massachusetts.

       3.      Hillcrest objects to the Requests to the extent that they seek any documents or

things that are protected from discovery by the attorney-client privilege, the work-product doctrine

and/or any other applicable privilege or immunity. To the extent that any such privileged or

protected information is disclosed, such disclosure will have been inadvertent and is not intended

as, nor should it be deemed to be, a waiver of any privilege or protection. Where appropriate,

documents and things protected from discovery in this fashion will be identified on a privilege log,

in accordance with applicable laws and standards.

       4.      Hillcrest objects to each instruction, definition, or Request to the extent that it

purports to seek or require Hillcrest to produce or provide documents or information that are not

within its possession, custody, or control.

       5.      Hillcrest objects to the Requests to the extent that they are vague and ambiguous,

contain terms that are undefined or incorrectly defined as a matter of fact, and are susceptible to

multiple meanings.

       6.      Hillcrest objects to the Requests to the extent that they seek information,

documents, and electronically stored information that is equally accessible to Armstrong.

       7.      Hillcrest objects to the Requests to the extent that they impose an undue burden and

expense on Hillcrest, particularly in light of the Covid-19 pandemic as its office staff is unable to



                                                 2
      Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 4 of 34



assist Mr. Mahoney in responding to the Requests or compiling the documents responsive to these

Requests.

        8.      Hillcrest objects to the Requests to the extent they exceed the two categories of

requests that Armstrong falsely represented to the Court previously (Docket Number 160, at 9)

that he intended to subpoena from Hillcrest and from Mr. Mahoney.

        9.      Hillcrest objects to the Requests to the extent that they seek documents that were

previously produced by White Winston Select Asset Funds, LLC (“White Winston”).

        10.     By stating that Hillcrest will produce any documents and/or things responsive to a

particular request, Hillcrest does not represent that any such documents are within its possession,

custody, or control. Hillcrest will produce all documents located as a result of a reasonable, good

faith search. To the extent that Hillcrest provides documents and things in response to these

Requests, Hillcrest does not concede that the documents and/or things provided are authentic as to

origin or date, or relevant to this action or to any issue properly raised. Hillcrest expressly reserves

the right to object to further discovery into the subject matter of the Subpoena and Requests.

        11.     Specific Objections are noted in responses where applicable, without waiver of the

General Objections. The assertion of certain General Objections as Specific Objections in

response to some Requests and not others does not waive the General Objection. Further, whether

stated in a response or not, to the extent that a response is provided in spite of an objection, such

response does not waive the objection made, and Hillcrest expressly reserves the right to make

such objections at a later date. The presence or absence of any General or Specific Objections to

any response does not mean that Hillcrest does not object upon any other grounds.

        12.     Hillcrest expressly reserves the right to supplement its production of documents.




                                                   3
      Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 5 of 34



REQUEST NO. 1

All documents, including drafts, drafts schedules, and correspondence, concerning the
amortization of the Term Loan and Revolving Loan.

RESPONSE NO. 1

Hillcrest objects to this Request on the grounds that it is vague, ambiguous, overly broad and
unduly burdensome. This Request is further objected to on the grounds that it seeks documents
that are in the possession, custody, or control of third parties and/or Armstrong, not previously
produced by White Winston.

Subject to, and without waiving the foregoing objections, Hillcrest will produce those responsive,
non-privileged, and relevant documents in its possession, custody, or control, if any.

REQUEST NO. 2

All documents, including drafts and correspondence, concerning balance sheets and financial
statements for the Dallas Pharmacy.

RESPONSE NO. 2
Hillcrest objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope. This Request is further objected
to on the grounds that it seeks documents that are in the possession, custody, or control of third
parties and/or Armstrong.

Subject to, and without waiving the foregoing objections, Hillcrest will produce those responsive,
non-privileged, and relevant documents in its possession, custody, or control.

REQUEST NO. 3

All documents, including drafts and correspondence, concerning monitoring fees assessed by
Hillcrest Capital under the Revolving Loan.

RESPONSE NO. 3

Hillcrest objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope. This Request is further objected
to on the grounds that it seeks documents that are in the possession, custody, or control of third
parties and/or Armstrong. Hillcrest further objects to this Request on the grounds that it
mischaracterizes and/or incorrectly describes any “monitoring fees.”




                                                4
      Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 6 of 34



Subject to, and without waiving the foregoing objections, Hillcrest will produce those responsive,
non-privileged, and relevant documents in its possession, custody, or control, if any, not previously
produced by White Winston.

REQUEST NO. 4

All invoices submitted to Armstrong RX II, LP or Armstrong, White Winston, and QVL.

RESPONSE NO. 4

Hillcrest objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope. This Request is further objected
to on the grounds that it seeks documents that are in the possession, custody, or control of third
parties and/or Armstrong.

Subject to, and without waiving the foregoing objections, Hillcrest will produce those responsive,
non-privileged, and relevant documents in its possession, custody, or control, if any, not previously
produced by White Winston, and that relate to the subject of this lawsuit, and only those documents
that relate to its work with respect to Armstrong.

REQUEST NO. 5

All documents, including drafts and correspondence, concerning tax returns and journal entries for
Armstrong RX II, LP.

RESPONSE NO. 5

Hillcrest objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope. This Request is further objected
to on the grounds that it seeks documents that are in the possession, custody, or control of third
parties and/or Armstrong.

Subject to, and without waiving the foregoing objections, Hillcrest will produce those responsive,
non-privileged, and relevant documents in its possession, custody, or control, if any.

REQUEST NO. 6

All documents, including drafts and correspondence, concerning Drawdown Requests.

RESPONSE NO. 6

Hillcrest objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope. This Request is further objected

                                                 5
      Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 7 of 34



to on the grounds that it seeks documents that are in the possession, custody, or control of third
parties and/or Armstrong, and that belong to White Winston.

Subject to, and without waiving the foregoing objections, Hillcrest will produce those responsive,
non-privileged, and relevant documents in its possession, custody, or control, if any, not previously
produced by White Winston.

REQUEST NO. 7

All documents, including drafts and correspondence, concerning financial accounting and
administrative matters as they relate to the Dallas Pharmacy operations of Armstrong RX II, LP.

RESPONSE NO. 7

Hillcrest objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings, particularly with respect to the terms “financial accounting,” “as they relate
to” and “administrative matters.” This Request is further objected to on the grounds that it is overly
broad and unduly burdensome and not reasonably limited in time and scope. This Request is further
objected to on the grounds that it seeks documents that are in the possession, custody, or control
of third parties and/or Armstrong and that belong to White Winston or Armstrong.

Subject to, and without waiving the foregoing objections, Hillcrest will produce those responsive,
non-privileged, and relevant documents in its possession, custody, or control, if any, not previously
produced by White Winston.

REQUEST NO. 8

All documents, including drafts and correspondence, concerning annual reports filed with any state
or federal regulatory agency prepared for Armstrong RX II, LP.

RESPONSE NO. 8

Hillcrest objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope. This Request is further objected
to on the grounds that it seeks documents that are in the possession, custody, or control of third
parties and/or Armstrong and that belong to Armstrong.

Subject to, and without waiving the foregoing objections, Hillcrest does not have any documents
in its possession, custody, or control responsive to this Request.

REQUEST NO. 9

All documents, including drafts and correspondence, concerning any consulting agreement or
other agreement entered into between Hillcrest Capital and Armstrong RX II, LP, White Winston,
and QVL.

                                                  6
      Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 8 of 34



RESPONSE NO. 9

Hillcrest objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings, particularly with respect to “other agreement.” This Request is further objected
to on the grounds that it is overly broad and unduly burdensome and not reasonably limited in time
and scope. This Request is further objected to on the grounds that it seeks documents that are in
the possession, custody, or control of third parties and/or Armstrong and that belong to White
Winston.

Subject to, and without waiving the foregoing objections, Hillcrest will produce those responsive,
non-privileged, and relevant documents in its possession, custody, or control, if any, which relate
to the matters that are the subject of this lawsuit, and only those documents that relate to its work
with respect to Armstrong. Hillcrest objects to this request and will not produce documents that
do not relate to the matters that are the subject of this lawsuit.

REQUEST NO. 10

All documents, including drafts and correspondence, concerning the TexasRX Investment Trust
subscription documents, presentation and deck.

RESPONSE NO. 10

Hillcrest objects to this Request on the grounds that it is overly broad and unduly burdensome and
not reasonably limited in time and scope. This Request is further objected to on the grounds that it
seeks documents that are in the possession, custody, or control of third parties and/or Armstrong
and that belong to third parties, including Armstrong.

Subject to, and without waiving the foregoing objections, Hillcrest will produce those responsive,
non-privileged, and relevant documents in its possession, custody, or control, if any.

REQUEST NO. 11

All documents, including drafts and correspondence, prepared by you as the administrative agent
for QVL Pharmacy Holdings, Inc. and its subsidiaries, concerning a Fifth Amendment to
Forbearance Agreement, Loan Agreement and Prime Vendor Agreement dated as of July 28, 2014
by and among Amerisource Bergen Drug Corporation, QVL Pharmacy Holdings, Inc. and certain
of its subsidiaries and/or affiliates.

RESPONSE NO. 11

Hillcrest objects to this Request on the grounds that it is vague, ambiguous, overly broad and
unduly burdensome. This Request is further objected to on the grounds that it seeks documents
that are in the possession, custody, or control of third parties and/or Armstrong and that belong to
third parties.




                                                 7
      Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 9 of 34



Subject to, and without waiving the foregoing objections, Hillcrest will produce those responsive,
non-privileged, and relevant documents in its possession, custody, or control, if any.

REQUEST NO. 12

All documents, including drafts and correspondence, prepared by you as the administrative agent
for QVL Pharmacy Holdings, Inc. and its subsidiaries, concerning an Amended and Restated
Intercreditor Agreement, dated as of July 28, 2014, by and among Amerisource Bergen Drug
Corporation, White Winston Select Asset Funds, LLC, QVL Pharmacy Holdings, Inc., and certain
of its subsidiaries and/or affiliates.

RESPONSE NO. 12

Hillcrest objects to this Request on the grounds that it is vague, ambiguous, overly broad and
unduly burdensome. This Request is further objected to on the grounds that it seeks documents
that are in the possession, custody, or control of third parties and/or Armstrong, including QVL
Pharmacy Holdings, Inc., White Winston and Armstrong.

Subject to, and without waiving the foregoing objections, Hillcrest does not have any documents
in its possession, custody, or control responsive to this Request.

REQUEST NO. 13

All documents, including drafts and correspondence, concerning a Transition Services Agreement
dated as of May 29, 2014, by and among QVL Pharmacy Holdings, Inc., QVL Pharmacy #142 LP,
Armstrong Rx II GP LLC, and Grant Armstrong, including but not limited to the preparation of
statements and invoices to the Dallas Pharmacy under that Transition Services Agreement, the
payment or nonpayment of invoiced amounts due the Dallas Pharmacy under that Transition
Services Agreement, the cost of purchases, goods and services invoiced to the Dallas Pharmacy
under that Transition Services Agreement, and the amounts purportedly credited to the Dallas
Pharmacy under that Transition Services Agreement.

RESPONSE NO. 13

Hillcrest objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope. This Request is further objected
to on the grounds that it seeks documents that are in the possession, custody, or control of third
parties and/or Armstrong and that belong to third parties, including White Winston and Armstrong.

Subject to, and without waiving the foregoing objections, Hillcrest will produce those responsive,
non-privileged, and relevant documents in its possession, custody, or control, if any, prior to
December 31, 2015. Hillcrest objects to the burdensome nature of this request and will not produce
documents after December 31, 2015.




                                                8
     Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 10 of 34



REQUEST NO. 14

All documents, including drafts and correspondence, concerning orders and purchases by the
Dallas Pharmacy from AmerisourceBergen Drug Company and rebates and payments to the Dallas
Pharmacy from AmerisourceBergen Drug Company, including but not limited to the placement,
hold, and release of orders and purchases by the Dallas Pharmacy and the payment, delay of
payment, or nonpayment of amounts due the Dallas Pharmacy.

RESPONSE NO. 14

Hillcrest objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope. This Request is further objected
to on the grounds that it seeks documents that are in the possession, custody, or control of third
parties and/or Armstrong.

Subject to, and without waiving the foregoing objections, Hillcrest does not have any documents
in its possession, custody, or control responsive to this Request.

REQUEST NO. 15

All documents, including drafts and correspondence, concerning the Dallas Pharmacy produced to
you by QVL or any of its agents after QVL filed for bankruptcy on December 29, 2015.

RESPONSE NO. 15

Hillcrest objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome. This Request is further objected to on the grounds that it seeks documents
that are in the possession, custody, or control of third parties and/or Armstrong and that belong to
third parties, including QVL, and are publicly available through the United States Bankruptcy
Court.

Subject to, and without waiving the foregoing objections, Hillcrest will produce those responsive,
non-privileged, and relevant documents in its possession, custody, or control, if any.

REQUEST NO. 16

All documents, including drafts and correspondence, concerning transfers from any account at
Boston Private Bank & Trust Company for which you signed an Account Agreement, Corporate
Authorization, Corporate Resolution, and/or Wire Transfer Authorization, and/or for which you
were designated an Account Owner, Authorized Representative and/or Authorized Signer, to any
Dallas Pharmacy account at Boston Private Bank & Trust Company. Authorized Signer, to any
Dallas Pharmacy account at Boston Private Bank & Trust Company.




                                                 9
      Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 11 of 34



RESPONSE NO. 16

Hillcrest objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope, and seeks production of
documents that have nothing to do with the issues in dispute in this lawsuit. This Request is
further objected to on the grounds that it seeks documents that are in the possession, custody, or
control of third parties and/or Armstrong and that belong to third parties. Hillcrest further
objects to this Request on the grounds that it seeks to evade the limitations imposed on
Armstrong’s discovery of Boston Private Bank account statements and documents by the Court
in prior orders.

Subject to, and without waiving the foregoing objections, Hillcrest will produce those responsive,
non-privileged, and relevant documents in its possession, custody, or control, if any, that relate to
the subject matter of this lawsuit, and that are within the limitations imposed on Armstrong by the
Court with respect to the scope of subpoenas for documents from Boston Private Bank; however,
notwithstanding the foregoing, Hillcrest will limit its production of documents to only the specific
transactions requested by Attorney Clendenen’s letter to Attorney Sternklar, dated July 8, 2020.

REQUEST NO. 17

All written correspondence, including e-mails, messages, and text messages, between any officer,
agent, employee, and/or representative of Hillcrest Capital Advisors, Inc., including but not limited
to you, and any other person or entity, including White Winston, Todd Enright, Robert Mahoney,
Donald Feagan, Mark Blundell, QVL, Stephen Cox, Chad Collins, Sandra Gonzales, Joyce
Montgomery, Grant Armstrong, AmerisourceBergen Drug Company, Val Osipov, Monique Perez,
Marlene Diaz, Roger McMullen, Alejandro Satizabal, Karen Watson, and Robert Allberry
concerning:

a. the Dallas Pharmacy Transaction;
b. the Dallas Pharmacy;
c. the Dallas Lockbox;
d. “Dallas TSA”
e. “TSA for Dallas”
f. “TSA Store 142”
g. “Dallas note”
h. “Dallas notes”
i. “Accounting Fees”
j. “Monitoring Fees”
k. “Draw request Dallas”
l. “Armstrong Rx”
m. “Central pay – Dallas”
n. “Central pay –deposits Dallas”
o. “Dallas deposits”
p. “Dallas advance”
q. “Dallas payroll”

                                                 10
     Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 12 of 34



r. “Dallas deck”
s. “Dallas Draw”
t. “Financials YTD”
u. “Balance Sheet and Income Statement”
v. “Dallas financials”
w. “ABC payment for Dallas”
x. “Dallas ABC payment”
y. “ABC Purchases”
z. “ABC payment”

RESPONSE NO. 17

Hillcrest objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope. This Request is further objected
to on the grounds that it seeks documents that are in the possession, custody, or control of third
parties and/or Armstrong and White Winston.

Subject to, and without waiving the foregoing objections, Hillcrest will produce those responsive,
non-privileged, and relevant documents in its possession, custody, or control, if any, dated on or
prior to December 31, 2015, that relate to the subject matter of this lawsuit, and only those
documents that relate to its work with respect to Armstrong. Additionally, Hillcrest will only
produce emails to or from Robert Mahoney’s Hillcrest email address (rmahoney@hillcrestco.com)
relevant to this Request. Hillcrest will also only produce Robert Mahoney’s text messages relevant
to this Request. Hillcrest will produce those responsive, non-privileged, and relevant documents
to this Request in its possession, custody, or control on a rolling basis.


Dated: August 12, 2020                                      Respectfully Submitted,


                                                            /s/ Jeffrey D. Sternklar
                                                            Jeffrey D. Sternklar (BBO#549561)
                                                            JEFFREY D. STERNKLAR LLC
                                                            26th Floor
                                                            225 Franklin Street
                                                            Boston, MA 02110
                                                            Telephone: (617) 396-4515
                                                            Facsimile: (617) 507-6530
                                                            Email: jeffrey@sternklarlaw.com

                                                            Counsel to Hillcrest Capital
                                                            Advisors, Inc.




                                               11
       Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 13 of 34



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

GRANT ARMSTRONG AND                          )
ARMSTRONG RX GP, LLC                         )
                                             )
Plaintiffs,                                  )
v.                                           )
                                             )
WHITE WINSTON SELECT ASSET                   )               C. A. No. 1:16-cv-10666-JGD
FUNDS, LLC                                   )
                                             )
                                             )
Defendant/Third Party                        )
Plaintiff,                                   )
                                             )
v.                                           )
                                             )
ARMSTRONG RX II GP, LLC AND                  )
ARMSTRONG RX II, LP,                         )
                                             )
Third Party Defendants.                      )

     HILLCREST CAPITAL ADVISORS, INC.’S RESPONSES TO PLAINTIFF GRANT
          ARMSTRONG’S SUBPOENA WITH REQUEST FOR DOCUMENTS

        Pursuant to Fed. R. Civ. P. 45, Hillcrest Capital Advisors, Inc. (“Hillcrest”) responds and

objects to the subpoena dated July 21, 2020 to Hillcrest Capital Advisors, Inc., through its

Registered Agent Robert P. Mahoney (the “Subpoena”) and the document requests appended

thereto (the “Requests”) propounded by Grant W. Armstrong and Armstrong RX GP, LLC

(collectively “Armstrong”) as set forth below.


                                  GENERAL OBJECTIONS

        1.     Hillcrest’s General Objections are incorporated by reference into each of its

responses, and where applicable to the Definitions and Instructions, as if set forth separately

therein. Hillcrest responds to these Requests based on its present knowledge and the documents




                                                 1
      Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 14 of 34



and things presently in its possession. Hillcrest reserves the right to later supplement or amend

these answers and responses.

       2.      Hillcrest objects to the Requests and the accompanying definitions and instructions

to the extent that they exceed or conflict with Hillcrest’s obligations under the applicable Federal

Rules of Civil Procedure and the local rules of the United States District Court for the District of

Massachusetts.

       3.      Hillcrest objects to the Requests to the extent that they seek any documents or

things that are protected from discovery by the attorney-client privilege, the work-product doctrine

and/or any other applicable privilege or immunity. To the extent that any such privileged or

protected information is disclosed, such disclosure will have been inadvertent and is not intended

as, nor should it be deemed to be, a waiver of any privilege or protection. Where appropriate,

documents and things protected from discovery in this fashion will be identified on a privilege log,

in accordance with applicable laws and standards.

       4.      Hillcrest objects to each instruction, definition, or Request to the extent that it

purports to seek or require Hillcrest to produce or provide documents or information that are not

within its possession, custody, or control.

       5.      Hillcrest objects to the Requests to the extent that they are vague and ambiguous,

contain terms that are undefined or incorrectly defined as a matter of fact, and are susceptible to

multiple meanings.

       6.      Hillcrest objects to the Requests to the extent that they seek information,

documents, and electronically stored information that is equally accessible to Armstrong.

       7.      Hillcrest objects to the Requests to the extent that they impose an undue burden and

expense on Hillcrest, particularly in light of the Covid-19 pandemic as its office staff is unable to



                                                 2
      Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 15 of 34



assist Mr. Mahoney in responding to the Requests or compiling the documents responsive to these

Requests.

        8.      Hillcrest objects to the Requests to the extent they exceed the two categories of

requests that Armstrong falsely represented to the Court previously (Docket Number 160, at 9)

that he intended to subpoena from Hillcrest and from Mr. Mahoney.

        9.      Hillcrest objects to the Requests to the extent that they seek documents that were

previously produced by White Winston Select Asset Funds, LLC (“White Winston”).

        10.     By stating that Hillcrest will produce any documents and/or things responsive to a

particular request, Hillcrest does not represent that any such documents are within its possession,

custody, or control. Hillcrest will produce all documents located as a result of a reasonable, good

faith search. To the extent that Hillcrest provides documents and things in response to these

Requests, Hillcrest does not concede that the documents and/or things provided are authentic as to

origin or date, or relevant to this action or to any issue properly raised. Hillcrest expressly reserves

the right to object to further discovery into the subject matter of the Subpoena and Requests.

        11.     Specific Objections are noted in responses where applicable, without waiver of the

General Objections. The assertion of certain General Objections as Specific Objections in

response to some Requests and not others does not waive the General Objection. Further, whether

stated in a response or not, to the extent that a response is provided in spite of an objection, such

response does not waive the objection made, and Hillcrest expressly reserves the right to make

such objections at a later date. The presence or absence of any General or Specific Objections to

any response does not mean that Hillcrest does not object upon any other grounds.

        12.     Hillcrest expressly reserves the right to supplement its production of documents.




                                                   3
     Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 16 of 34



REQUEST NO. 1

All documents, including drafts, drafts schedules, and correspondence, concerning the
amortization of the Term Loan and Revolving Loan.

RESPONSE NO. 1

Hillcrest objects to this Request on the grounds that it is vague, ambiguous, overly broad and
unduly burdensome. This Request is further objected to on the grounds that it seeks documents
that are in the possession, custody, or control of third parties and/or Armstrong, not previously
produced by White Winston.

Subject to, and without waiving the foregoing objections, Hillcrest will produce those responsive,
non-privileged, and relevant documents in its possession, custody, or control, if any.

REQUEST NO. 2

All documents, including drafts and correspondence, concerning balance sheets and financial
statements for the Dallas Pharmacy.

RESPONSE NO. 2
Hillcrest objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope. This Request is further objected
to on the grounds that it seeks documents that are in the possession, custody, or control of third
parties and/or Armstrong.

Subject to, and without waiving the foregoing objections, Hillcrest will produce those responsive,
non-privileged, and relevant documents in its possession, custody, or control.

REQUEST NO. 3

All documents, including drafts and correspondence, concerning monitoring fees assessed by
Hillcrest Capital under the Revolving Loan.

RESPONSE NO. 3

Hillcrest objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope. This Request is further objected
to on the grounds that it seeks documents that are in the possession, custody, or control of third
parties and/or Armstrong. Hillcrest further objects to this Request on the grounds that it
mischaracterizes and/or incorrectly describes any “monitoring fees.”




                                                4
      Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 17 of 34



Subject to, and without waiving the foregoing objections, Hillcrest will produce those responsive,
non-privileged, and relevant documents in its possession, custody, or control, if any, not previously
produced by White Winston.

REQUEST NO. 4

All invoices submitted to Armstrong RX II, LP or Armstrong, White Winston, and QVL.

RESPONSE NO. 4

Hillcrest objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope. This Request is further objected
to on the grounds that it seeks documents that are in the possession, custody, or control of third
parties and/or Armstrong.

Subject to, and without waiving the foregoing objections, Hillcrest will produce those responsive,
non-privileged, and relevant documents in its possession, custody, or control, if any, not previously
produced by White Winston, and that relate to the subject of this lawsuit, and only those documents
that relate to its work with respect to Armstrong.

REQUEST NO. 5

All documents, including drafts and correspondence, concerning tax returns and journal entries for
Armstrong RX II, LP.

RESPONSE NO. 5

Hillcrest objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope. This Request is further objected
to on the grounds that it seeks documents that are in the possession, custody, or control of third
parties and/or Armstrong.

Subject to, and without waiving the foregoing objections, Hillcrest will produce those responsive,
non-privileged, and relevant documents in its possession, custody, or control, if any.

REQUEST NO. 6

All documents, including drafts and correspondence, concerning Drawdown Requests.

RESPONSE NO. 6

Hillcrest objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope. This Request is further objected

                                                 5
      Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 18 of 34



to on the grounds that it seeks documents that are in the possession, custody, or control of third
parties and/or Armstrong, and that belong to White Winston.

Subject to, and without waiving the foregoing objections, Hillcrest will produce those responsive,
non-privileged, and relevant documents in its possession, custody, or control, if any, not previously
produced by White Winston.

REQUEST NO. 7

All documents, including drafts and correspondence, concerning financial accounting and
administrative matters as they relate to the Dallas Pharmacy operations of Armstrong RX II, LP.

RESPONSE NO. 7

Hillcrest objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings, particularly with respect to the terms “financial accounting,” “as they relate
to” and “administrative matters.” This Request is further objected to on the grounds that it is overly
broad and unduly burdensome and not reasonably limited in time and scope. This Request is further
objected to on the grounds that it seeks documents that are in the possession, custody, or control
of third parties and/or Armstrong and that belong to White Winston or Armstrong.

Subject to, and without waiving the foregoing objections, Hillcrest will produce those responsive,
non-privileged, and relevant documents in its possession, custody, or control, if any, not previously
produced by White Winston.

REQUEST NO. 8

All documents, including drafts and correspondence, concerning annual reports filed with any state
or federal regulatory agency prepared for Armstrong RX II, LP.

RESPONSE NO. 8

Hillcrest objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope. This Request is further objected
to on the grounds that it seeks documents that are in the possession, custody, or control of third
parties and/or Armstrong and that belong to Armstrong.

Subject to, and without waiving the foregoing objections, Hillcrest does not have any documents
in its possession, custody, or control responsive to this Request.

REQUEST NO. 9

All documents, including drafts and correspondence, concerning any consulting agreement or
other agreement entered into between Hillcrest Capital and Armstrong RX II, LP, White Winston,
and QVL.

                                                  6
      Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 19 of 34




RESPONSE NO. 9

Hillcrest objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings, particularly with respect to “other agreement.” This Request is further objected
to on the grounds that it is overly broad and unduly burdensome and not reasonably limited in time
and scope. This Request is further objected to on the grounds that it seeks documents that are in
the possession, custody, or control of third parties and/or Armstrong and that belong to White
Winston.

Subject to, and without waiving the foregoing objections, Hillcrest will produce those responsive,
non-privileged, and relevant documents in its possession, custody, or control, if any, which relate
to the matters that are the subject of this lawsuit, and only those documents that relate to its work
with respect to Armstrong. Hillcrest objects to this request and will not produce documents that
do not relate to the matters that are the subject of this lawsuit.

REQUEST NO. 10

All documents, including drafts and correspondence, concerning the TexasRX Investment Trust
subscription documents, presentation and deck.

RESPONSE NO. 10

Hillcrest objects to this Request on the grounds that it is overly broad and unduly burdensome and
not reasonably limited in time and scope. This Request is further objected to on the grounds that it
seeks documents that are in the possession, custody, or control of third parties and/or Armstrong
and that belong to third parties, including Armstrong.

Subject to, and without waiving the foregoing objections, Hillcrest will produce those responsive,
non-privileged, and relevant documents in its possession, custody, or control, if any.

REQUEST NO. 11

All documents, including drafts and correspondence, prepared by you as the administrative agent
for QVL Pharmacy Holdings, Inc. and its subsidiaries, concerning a Fifth Amendment to
Forbearance Agreement, Loan Agreement and Prime Vendor Agreement dated as of July 28, 2014
by and among Amerisource Bergen Drug Corporation, QVL Pharmacy Holdings, Inc. and certain
of its subsidiaries and/or affiliates.

RESPONSE NO. 11

Hillcrest objects to this Request on the grounds that it is vague, ambiguous, overly broad and
unduly burdensome. This Request is further objected to on the grounds that it seeks documents
that are in the possession, custody, or control of third parties and/or Armstrong and that belong to
third parties.



                                                 7
     Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 20 of 34



Subject to, and without waiving the foregoing objections, Hillcrest will produce those responsive,
non-privileged, and relevant documents in its possession, custody, or control, if any.

REQUEST NO. 12

All documents, including drafts and correspondence, prepared by you as the administrative agent
for QVL Pharmacy Holdings, Inc. and its subsidiaries, concerning an Amended and Restated
Intercreditor Agreement, dated as of July 28, 2014, by and among Amerisource Bergen Drug
Corporation, White Winston Select Asset Funds, LLC, QVL Pharmacy Holdings, Inc., and certain
of its subsidiaries and/or affiliates.

RESPONSE NO. 12

Hillcrest objects to this Request on the grounds that it is vague, ambiguous, overly broad and
unduly burdensome. This Request is further objected to on the grounds that it seeks documents
that are in the possession, custody, or control of third parties and/or Armstrong, including QVL
Pharmacy Holdings, Inc., White Winston and Armstrong.

Subject to, and without waiving the foregoing objections, Hillcrest does not have any documents
in its possession, custody, or control responsive to this Request.

REQUEST NO. 13

All documents, including drafts and correspondence, concerning a Transition Services Agreement
dated as of May 29, 2014, by and among QVL Pharmacy Holdings, Inc., QVL Pharmacy #142 LP,
Armstrong Rx II GP LLC, and Grant Armstrong, including but not limited to the preparation of
statements and invoices to the Dallas Pharmacy under that Transition Services Agreement, the
payment or nonpayment of invoiced amounts due the Dallas Pharmacy under that Transition
Services Agreement, the cost of purchases, goods and services invoiced to the Dallas Pharmacy
under that Transition Services Agreement, and the amounts purportedly credited to the Dallas
Pharmacy under that Transition Services Agreement.

RESPONSE NO. 13

Hillcrest objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope. This Request is further objected
to on the grounds that it seeks documents that are in the possession, custody, or control of third
parties and/or Armstrong and that belong to third parties, including White Winston and Armstrong.

Subject to, and without waiving the foregoing objections, Hillcrest will produce those responsive,
non-privileged, and relevant documents in its possession, custody, or control, if any, prior to
December 31, 2015. Hillcrest objects to the burdensome nature of this request and will not produce
documents after December 31, 2015.




                                                8
     Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 21 of 34



REQUEST NO. 14

All documents, including drafts and correspondence, concerning orders and purchases by the
Dallas Pharmacy from AmerisourceBergen Drug Company and rebates and payments to the Dallas
Pharmacy from AmerisourceBergen Drug Company, including but not limited to the placement,
hold, and release of orders and purchases by the Dallas Pharmacy and the payment, delay of
payment, or nonpayment of amounts due the Dallas Pharmacy.

RESPONSE NO. 14

Hillcrest objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope. This Request is further objected
to on the grounds that it seeks documents that are in the possession, custody, or control of third
parties and/or Armstrong.

Subject to, and without waiving the foregoing objections, Hillcrest does not have any documents
in its possession, custody, or control responsive to this Request.

REQUEST NO. 15

All documents, including drafts and correspondence, concerning the Dallas Pharmacy produced to
you by QVL or any of its agents after QVL filed for bankruptcy on December 29, 2015.

RESPONSE NO. 15

Hillcrest objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome. This Request is further objected to on the grounds that it seeks documents
that are in the possession, custody, or control of third parties and/or Armstrong and that belong to
third parties, including QVL, and are publicly available through the United States Bankruptcy
Court.

Subject to, and without waiving the foregoing objections, Hillcrest will produce those responsive,
non-privileged, and relevant documents in its possession, custody, or control, if any.

REQUEST NO. 16

All documents, including drafts and correspondence, concerning transfers from any account at
Boston Private Bank & Trust Company for which you signed an Account Agreement, Corporate
Authorization, Corporate Resolution, and/or Wire Transfer Authorization, and/or for which you
were designated an Account Owner, Authorized Representative and/or Authorized Signer, to any
Dallas Pharmacy account at Boston Private Bank & Trust Company. Authorized Signer, to any
Dallas Pharmacy account at Boston Private Bank & Trust Company.




                                                 9
      Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 22 of 34



RESPONSE NO. 16

Hillcrest objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope, and seeks production of
documents that have nothing to do with the issues in dispute in this lawsuit. This Request is
further objected to on the grounds that it seeks documents that are in the possession, custody, or
control of third parties and/or Armstrong and that belong to third parties. Hillcrest further
objects to this Request on the grounds that it seeks to evade the limitations imposed on
Armstrong’s discovery of Boston Private Bank account statements and documents by the Court
in prior orders.

Subject to, and without waiving the foregoing objections, Hillcrest will produce those responsive,
non-privileged, and relevant documents in its possession, custody, or control, if any, that relate to
the subject matter of this lawsuit, and that are within the limitations imposed on Armstrong by the
Court with respect to the scope of subpoenas for documents from Boston Private Bank; however,
notwithstanding the foregoing, Hillcrest will limit its production of documents to only the specific
transactions requested by Attorney Clendenen’s letter to Attorney Sternklar, dated July 8, 2020.

REQUEST NO. 17

All written correspondence, including e-mails, messages, and text messages, between any officer,
agent, employee, and/or representative of Hillcrest Capital Advisors, Inc., including but not limited
to you, and any other person or entity, including White Winston, Todd Enright, Robert Mahoney,
Donald Feagan, Mark Blundell, QVL, Stephen Cox, Chad Collins, Sandra Gonzales, Joyce
Montgomery, Grant Armstrong, AmerisourceBergen Drug Company, Val Osipov, Monique Perez,
Marlene Diaz, Roger McMullen, Alejandro Satizabal, Karen Watson, and Robert Allberry
concerning:

a. the Dallas Pharmacy Transaction;
b. the Dallas Pharmacy;
c. the Dallas Lockbox;
d. “Dallas TSA”
e. “TSA for Dallas”
f. “TSA Store 142”
g. “Dallas note”
h. “Dallas notes”
i. “Accounting Fees”
j. “Monitoring Fees”
k. “Draw request Dallas”
l. “Armstrong Rx”
m. “Central pay – Dallas”
n. “Central pay –deposits Dallas”
o. “Dallas deposits”
p. “Dallas advance”
q. “Dallas payroll”

                                                 10
     Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 23 of 34



r. “Dallas deck”
s. “Dallas Draw”
t. “Financials YTD”
u. “Balance Sheet and Income Statement”
v. “Dallas financials”
w. “ABC payment for Dallas”
x. “Dallas ABC payment”
y. “ABC Purchases”
z. “ABC payment”

RESPONSE NO. 17

Hillcrest objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope. This Request is further objected
to on the grounds that it seeks documents that are in the possession, custody, or control of third
parties and/or Armstrong and White Winston.

Subject to, and without waiving the foregoing objections, Hillcrest will produce those responsive,
non-privileged, and relevant documents in its possession, custody, or control, if any, dated on or
prior to December 31, 2015, that relate to the subject matter of this lawsuit, and only those
documents that relate to its work with respect to Armstrong. Additionally, Hillcrest will only
produce emails to or from Robert Mahoney’s Hillcrest email address (rmahoney@hillcrestco.com)
relevant to this Request. Hillcrest will also only produce Robert Mahoney’s text messages relevant
to this Request. Hillcrest will produce those responsive, non-privileged, and relevant documents
to this Request in its possession, custody, or control on a rolling basis.


Dated: August 12, 2020                                      Respectfully Submitted,


                                                            /s/ Jeffrey D. Sternklar
                                                            Jeffrey D. Sternklar (BBO#549561)
                                                            JEFFREY D. STERNKLAR LLC
                                                            26th Floor
                                                            225 Franklin Street
                                                            Boston, MA 02110
                                                            Telephone: (617) 396-4515
                                                            Facsimile: (617) 507-6530
                                                            Email: jeffrey@sternklarlaw.com

                                                            Counsel to Hillcrest Capital
                                                            Advisors, Inc.




                                               11
       Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 24 of 34



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

GRANT ARMSTRONG AND                        )
ARMSTRONG RX GP, LLC                       )
                                           )
Plaintiffs,                                )
v.                                         )
                                           )
WHITE WINSTON SELECT ASSET                 )              C. A. No. 1:16-cv-10666-JGD
FUNDS, LLC                                 )
                                           )
                                           )
Defendant/Third Party                      )
Plaintiff,                                 )
                                           )
v.                                         )
                                           )
ARMSTRONG RX II GP, LLC AND                )
ARMSTRONG RX II, LP,                       )
                                           )
Third Party Defendants.                    )

     ROBERT P. MAHONEY’S RESPONSES TO PLAINTIFF GRANT ARMSTRONG’S
                 SUBPOENA WITH REQUEST FOR DOCUMENTS

        Pursuant to Fed. R. Civ. P. 45, Robert P. Mahoney (“Mahoney”) responds and objects to

the subpoena dated July 21, 2020 (the “Subpoena”) and the document requests appended thereto

(the “Requests”) propounded by Grant W. Armstrong and Armstrong RX GP, LLC (collectively

“Armstrong”) as set forth below.


                                   GENERAL OBJECTIONS

        1.     Mahoney’s General Objections are incorporated by reference into each of its

responses, and where applicable to the Definitions and Instructions, as if set forth separately

therein. Mahoney responds to these Requests based on its present knowledge and the documents

and things presently in its possession. Mahoney reserves the right to later supplement or amend

these answers and responses.

                                               1
      Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 25 of 34



       2.      Mahoney objects to the Requests and the accompanying definitions and instructions

to the extent that they exceed or conflict with Mahoney’s obligations under the applicable Federal

Rules of Civil Procedure and the local rules of the United States District Court for the District of

Massachusetts.

       3.      Mahoney objects to the Requests to the extent that they seek any documents or

things that are protected from discovery by the attorney-client privilege, the work-product doctrine

and/or any other applicable privilege or immunity. To the extent that any such privileged or

protected information is disclosed, such disclosure will have been inadvertent and is not intended

as, nor should it be deemed to be, a waiver of any privilege or protection. Where appropriate,

documents and things protected from discovery in this fashion will be identified on a privilege log,

in accordance with applicable laws and standards.

       4.      Mahoney objects to each instruction, definition, or Request to the extent that it

purports to seek or require Mahoney to produce or provide documents or information that are not

within its possession, custody, or control.

       5.      Mahoney objects to the Requests to the extent that they are vague and ambiguous,

contain terms that are undefined or incorrectly defined as a matter of fact, and are susceptible to

multiple meanings.

       6.      Mahoney objects to the Requests to the extent that they seek information,

documents, and electronically stored information that is equally accessible to Armstrong.

       7.      Mahoney objects to the Requests to the extent that they impose an undue burden

and expense on Mahoney, particularly in light of the Covid-19 pandemic as its office staff is unable

to assist Mahoney in responding to the Requests or compiling the documents responsive to these

Requests.



                                                 2
      Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 26 of 34



       8.      Mahoney objects to the Requests to the extent that they exceed the two categories

of requests that Armstrong falsely represented to the Court previously (Docket Number 160, at 9)

that he intended to subpoena from Hillcrest Capital Advisors, Inc. (“Hillcrest”) and Mahoney.

       9.      Mahoney objects to the Requests to the extent that they seek documents that were

previously produced by White Winston Select Asset Funds, LLC (“White Winston”).

       10.     By stating that Mahoney will produce any documents and/or things responsive to a

particular request, Mahoney does not represent that any such documents are within its possession,

custody, or control. Mahoney will produce all documents located as a result of a reasonable, good

faith search. To the extent that Mahoney provides documents and things in response to these

Requests, Mahoney does not concede that the documents and/or things provided are authentic as

to origin or date, or relevant to this action or to any issue properly raised. Mahoney expressly

reserves the right to object to further discovery into the subject matter of the Subpoena and

Requests.

       11.     Specific Objections are noted in responses where applicable, without waiver of the

General Objections. The assertion of certain General Objections as Specific Objections in

response to some Requests and not others does not waive the General Objection. Further, whether

stated in a response or not, to the extent that a response is provided in spite of an objection, such

response does not waive the objection made, and Mahoney expressly reserves the right to make

such objections at a later date. The presence or absence of any General or Specific Objections to

any response does not mean that Mahoney does not object upon any other grounds.

       12.     Mahoney expressly reserves the right to supplement its production of documents.


REQUEST NO. 1




                                                 3
     Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 27 of 34



All documents, including drafts, drafts schedules, and correspondence, concerning the
amortization of the Term Loan and Revolving Loan.

RESPONSE NO. 1

Mahoney objects to this Request on the grounds that it is vague, ambiguous, overly broad and
unduly burdensome. This Request is further objected to on the grounds that it seeks documents
that are in the possession, custody, or control of third parties and/or Armstrong, not previously
produced by White Winston.

Subject to, and without waiving the foregoing objections, Mahoney will produce those responsive,
non-privileged, and relevant documents in his possession, custody, or control, if any.

REQUEST NO. 2

All documents, including drafts and correspondence, concerning balance sheets and financial
statements for the Dallas Pharmacy.

RESPONSE NO. 2
Mahoney objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope. This Request is further objected
to on the grounds that it seeks documents that are in the possession, custody, or control of third
parties and/or Armstrong.

Subject to, and without waiving the foregoing objections, Mahoney will produce those responsive,
non-privileged, and relevant documents in his possession, custody, or control, if any.

REQUEST NO. 3

All documents, including drafts and correspondence, concerning monitoring fees assessed by
Hillcrest Capital under the Revolving Loan.

RESPONSE NO. 3

Mahoney objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope. This Request is further objected
to on the grounds that it seeks documents that are in the possession, custody, or control of third
parties and/or Armstrong.

Subject to, and without waiving the foregoing objections, Mahoney will produce those responsive,
non-privileged, and relevant documents in his possession, custody, or control, if any, not
previously produced by White Winston. Mahoney further objects to this Request on the grounds
that it mischaracterizes and/or incorrectly describes any “monitoring fees.”



                                                4
     Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 28 of 34



REQUEST NO. 4

All invoices submitted to Armstrong RX II, LP or Armstrong, White Winston, and QVL.

RESPONSE NO. 4

Mahoney objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope. This Request is further objected
to on the grounds that it seeks documents that are in the possession, custody, or control of third
parties and/or Armstrong.

Subject to, and without waiving the foregoing objections, Mahoney will produce those responsive,
non-privileged, and relevant documents in his possession, custody, or control, if any, not
previously produced by White Winston, and that relate to the subject of this lawsuit, and only those
documents that relate to its work with respect to Armstrong.

REQUEST NO. 5

All documents, including drafts and correspondence, concerning tax returns and journal entries for
Armstrong RX II, LP.

RESPONSE NO. 5

Mahoney objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope. This Request is further objected
to on the grounds that it seeks documents that are in the possession, custody, or control of third
parties and/or Armstrong.

Subject to, and without waiving the foregoing objections, Mahoney will produce those responsive,
non-privileged, and relevant documents in his possession, custody, or control, if any.

REQUEST NO. 6

All documents, including drafts and correspondence, concerning Drawdown Requests.

RESPONSE NO. 6

Mahoney objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope. This Request is further objected
to on the grounds that it seeks documents that are in the possession, custody, or control of third
parties and/or Armstrong, and that belong to White Winston.




                                                 5
      Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 29 of 34



Subject to, and without waiving the foregoing objections, Mahoney will produce those responsive,
non-privileged, and relevant documents in his possession, custody, or control, if any, not
previously produced by White Winston.

REQUEST NO. 7

All documents, including drafts and correspondence, concerning financial accounting and
administrative matters as they relate to the Dallas Pharmacy operations of Armstrong RX II, LP.

RESPONSE NO. 7

Mahoney objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings, particularly with respect to the terms “financial accounting,” “as they relate
to,” and “administrative matters.” This Request is further objected to on the grounds that it is
overly broad and unduly burdensome and not reasonably limited in time and scope. This Request
is further objected to on the grounds that it seeks documents that are in the possession, custody, or
control of third parties and/or Armstrong and that belong to White Winston or Armstrong.

Subject to, and without waiving the foregoing objections, Mahoney will produce those responsive,
non-privileged, and relevant documents in his possession, custody, or control, if any, not
previously produced by White Winston.

REQUEST NO. 8

All documents, including drafts and correspondence, concerning annual reports filed with any state
or federal regulatory agency prepared for Armstrong RX II, LP.

RESPONSE NO. 8

Mahoney objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope. This Request is further objected
to on the grounds that it seeks documents that are in the possession, custody, or control of third
parties and/or Armstrong and that belong to Armstrong.

Subject to, and without waiving the foregoing objections, Mahoney does not have any documents
in his possession, custody, or control responsive to this Request.

REQUEST NO. 9

All documents, including drafts and correspondence, concerning any consulting agreement or
other agreement entered into between Hillcrest Capital and Armstrong RX II, LP, White Winston,
and QVL.




                                                 6
      Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 30 of 34



RESPONSE NO. 9

Mahoney objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings, particularly with respect to “other agreement.” This Request is further objected
to on the grounds that it is overly broad and unduly burdensome and not reasonably limited in time
and scope. This Request is further objected to on the grounds that it seeks documents that are in
the possession, custody, or control of third parties and/or Armstrong, and that belong to White
Winston.

Subject to, and without waiving the foregoing objections, Mahoney will produce those responsive,
non-privileged, and relevant documents in his possession, custody, or control, if any, which relate
to the matters that are the subject of this lawsuit, and only those documents that relate to his work
with respect to Armstrong. Mahoney objects to this request and will not produce documents that
do not relate to the matters that are the subject of this lawsuit.

REQUEST NO. 10

All documents, including drafts and correspondence, concerning the TexasRX Investment Trust
subscription documents, presentation and deck.

RESPONSE NO. 10

Mahoney objects to this Request on the grounds that it is overly broad and unduly burdensome
and not reasonably limited in time and scope. This Request is further objected to on the grounds
that it seeks documents that are in the possession, custody, or control of third parties and/or
Armstrong and that belong to third parties, including Armstrong.

Subject to, and without waiving the foregoing objections, Mahoney will produce those responsive,
non-privileged, and relevant documents in his possession, custody, or control, if any.

REQUEST NO. 11

All documents, including drafts and correspondence, prepared by you as the administrative agent
for QVL Pharmacy Holdings, Inc. and its subsidiaries, concerning a Fifth Amendment to
Forbearance Agreement, Loan Agreement and Prime Vendor Agreement dated as of July 28, 2014
by and among Amerisource Bergen Drug Corporation, QVL Pharmacy Holdings, Inc. and certain
of its subsidiaries and/or affiliates.

RESPONSE NO. 11

Mahoney objects to this Request on the grounds that it is vague, ambiguous, overly broad and
unduly burdensome. This Request is further objected to on the grounds that it seeks documents
that are in the possession, custody, or control of third parties and/or Armstrong and that belong to
third parties.




                                                 7
     Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 31 of 34



Subject to, and without waiving the foregoing objections, Mahoney will produce those responsive,
non-privileged, and relevant documents in his possession, custody, or control, if any.

REQUEST NO. 12

All documents, including drafts and correspondence, prepared by you as the administrative agent
for QVL Pharmacy Holdings, Inc. and its subsidiaries, concerning an Amended and Restated
Intercreditor Agreement, dated as of July 28, 2014, by and among Amerisource Bergen Drug
Corporation, White Winston Select Asset Funds, LLC, QVL Pharmacy Holdings, Inc., and certain
of its subsidiaries and/or affiliates.

RESPONSE NO. 12

Mahoney objects to this Request on the grounds that it is vague, ambiguous, overly broad and
unduly burdensome. This Request is further objected to on the grounds that it seeks documents
that are in the possession, custody, or control of third parties and/or Armstrong, including QVL
Pharmacy Holdings, Inc., White Winston, and Armstrong.

Subject to, and without waiving the foregoing objections, Mahoney does not have any documents
in his possession, custody, or control responsive to this Request.

REQUEST NO. 13

All documents, including drafts and correspondence, concerning a Transition Services Agreement
dated as of May 29, 2014, by and among QVL Pharmacy Holdings, Inc., QVL Pharmacy #142 LP,
Armstrong Rx II GP LLC, and Grant Armstrong, including but not limited to the preparation of
statements and invoices to the Dallas Pharmacy under that Transition Services Agreement, the
payment or nonpayment of invoiced amounts due the Dallas Pharmacy under that Transition
Services Agreement, the cost of purchases, goods and services invoiced to the Dallas Pharmacy
under that Transition Services Agreement, and the amounts purportedly credited to the Dallas
Pharmacy under that Transition Services Agreement.

RESPONSE NO. 13

Mahoney objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope. This Request is further objected
to on the grounds that it seeks documents that are in the possession, custody, or control of third
parties and/or Armstrong and that belong to third parties, including White Winston and Armstrong.

Subject to, and without waiving the foregoing objections, Mahoney will produce those responsive,
non-privileged, and relevant documents in his possession, custody, or control, if any, prior to
December 31, 2015. Mahoney objects to the burdensome nature of this request and will not
produce documents after December 31, 2015.




                                                8
     Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 32 of 34



REQUEST NO. 14

All documents, including drafts and correspondence, concerning orders and purchases by the
Dallas Pharmacy from AmerisourceBergen Drug Company and rebates and payments to the Dallas
Pharmacy from AmerisourceBergen Drug Company, including but not limited to the placement,
hold, and release of orders and purchases by the Dallas Pharmacy and the payment, delay of
payment, or nonpayment of amounts due the Dallas Pharmacy.

RESPONSE NO. 14

Mahoney objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope. This Request is further objected
to on the grounds that it seeks documents that are in the possession, custody, or control of third
parties and/or Armstrong.

Subject to, and without waiving the foregoing objections, Mahoney does not have any documents
in his possession, custody, or control responsive to this Request.

REQUEST NO. 15

All documents, including drafts and correspondence, concerning the Dallas Pharmacy produced to
you by QVL or any of its agents after QVL filed for bankruptcy on December 29, 2015.

RESPONSE NO. 15

Mahoney objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome. This Request is further objected to on the grounds that it seeks documents
that are in the possession, custody, or control of third parties and/or Armstrong and that belong to
third parties, including QVL, and are publicly available through the United States Bankruptcy
Court.

Subject to, and without waiving the foregoing objections, Mahoney will produce those responsive,
non-privileged, and relevant documents in his possession, custody, or control, if any.

REQUEST NO. 16

All documents, including drafts and correspondence, concerning transfers from any account at
Boston Private Bank & Trust Company for which you signed an Account Agreement, Corporate
Authorization, Corporate Resolution, and/or Wire Transfer Authorization, and/or for which you
were designated an Account Owner, Authorized Representative and/or Authorized Signer, to any
Dallas Pharmacy account at Boston Private Bank & Trust Company. Authorized Signer, to any
Dallas Pharmacy account at Boston Private Bank & Trust Company.




                                                 9
      Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 33 of 34



RESPONSE NO. 16

Mahoney objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope, and seeks production of
documents that have nothing to do with the issues in dispute in this lawsuit. This Request is
further objected to on the grounds that it seeks documents that are in the possession, custody, or
control of third parties and/or Armstrong and that belong to third parties. Mahoney further
objects to this Request on the grounds that it seeks to evade the limitations imposed on
Armstrong’s discovery of Boston Private Bank account statements and documents by the Court
in prior orders.

Subject to, and without waiving the foregoing objections, Mahoney will produce those
responsive, non-privileged, and relevant documents in his possession, custody, or control, if any,
that relate to the subject matter of this lawsuit, and that are within the limitations imposed on
Armstrong by the Court with respect to the scope of subpoenas for documents from Boston
Private Bank; however, notwithstanding the foregoing, Mahoney will limit his production of
documents to only the specific transactions requested by Attorney Clendenen’s letter to Attorney
Sternklar, dated July 8, 2020.

REQUEST NO. 17

All written correspondence, including e-mails, messages, and text messages, between any officer,
agent, employee, and/or representative of Hillcrest Capital Advisors, Inc., including but not limited
to you, and any other person or entity, including White Winston, Todd Enright, Robert Mahoney,
Donald Feagan, Mark Blundell, QVL, Stephen Cox, Chad Collins, Sandra Gonzales, Joyce
Montgomery, Grant Armstrong, AmerisourceBergen Drug Company, Val Osipov, Monique Perez,
Marlene Diaz, Roger McMullen, Alejandro Satizabal, Karen Watson, and Robert Allberry
concerning:

a. the Dallas Pharmacy Transaction;
b. the Dallas Pharmacy;
c. the Dallas Lockbox;
d. “Dallas TSA”
e. “TSA for Dallas”
f. “TSA Store 142”
g. “Dallas note”
h. “Dallas notes”
i. “Accounting Fees”
j. “Monitoring Fees”
k. “Draw request Dallas”
l. “Armstrong Rx”
m. “Central pay – Dallas”
n. “Central pay –deposits Dallas”
o. “Dallas deposits”
p. “Dallas advance”

                                                 10
     Case 1:16-cv-10666-JGD Document 166-13 Filed 09/02/20 Page 34 of 34



q. “Dallas payroll”
r. “Dallas deck”
s. “Dallas Draw”
t. “Financials YTD”
u. “Balance Sheet and Income Statement”
v. “Dallas financials”
w. “ABC payment for Dallas”
x. “Dallas ABC payment”
y. “ABC Purchases”
z. “ABC payment”

RESPONSE NO. 17

Mahoney objects to this Request on the grounds that it is vague and ambiguous and subject to
multiple meanings. This Request is further objected to on the grounds that it is overly broad and
unduly burdensome and not reasonably limited in time and scope. This Request is further objected
to on the grounds that it seeks documents that are in the possession, custody, or control of third
parties and/or Armstrong and White Winston.

Subject to, and without waiving the foregoing objections, Mahoney will produce those
responsive, non-privileged, and relevant documents in his possession, custody, or control, if any,
dated on or prior to December 31, 2015, that relate to the subject matter of this lawsuit, and only
those documents that relate to his work with respect to Armstrong. Additionally, Mahoney will
only produce emails to or from Mahoney’s Hillcrest email address (rmahoney@hillcrestco.com)
relevant to this Request. Mahoney will also only produce Mahoney’s text messages relevant to
this Request. Mahoney will produce those responsive, non-privileged, and relevant documents
to this Request in its possession, custody, or control on a rolling basis.


Dated: August 12, 2020                                       Respectfully Submitted,


                                                             /s/ Jeffrey D. Sternklar
                                                             Jeffrey D. Sternklar (BBO#549561)
                                                             JEFFREY D. STERNKLAR LLC
                                                             26th Floor
                                                             225 Franklin Street
                                                             Boston, MA 02110
                                                             Telephone: (617) 396-4515
                                                             Facsimile: (617) 507-6530
                                                             Email: jeffrey@sternklarlaw.com

                                                             Counsel to Robert Mahoney




                                                11
